DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 02/02/21 has been entered. Claims 1-3 and 5-20 remain pending in the application. Claims 4-5 have been canceled.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10-13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng et al. (US 2015/0018699), herein referred to as Zeng, in view of Denison (US 8352030).
Regarding claims 1 and 20, Zeng discloses a neuromodulation system comprising: a first device comprising a non-transitory computer readable medium comprising instructions, which when executed by a microprocessor configure the microprocessor (e.g. [0008] The processor can be configured to monitor the detected neural response and calculate stimulation parameters to improve the neural response and [0074] All stimuli were delivered using the Custom Sound EP software and cochlear programming pod ) to: cause one or more electrodes useable for stimulation to issue one or more stimulation waveforms to a patient's neural elements (e.g. [0008] intra-cochlear electrode configured to stimulate a patients auditory nerve), receive a first signal from a first channel comprising one or more electrodes useable for sensing (e.g. [0008] at least one extra-cochlear electrode configured to detect a 
Zeng discloses the claimed invention except for the second signal comprising a second stimulation artifact and a second evoked neural response signal, wherein the second stimulation artifact does not overlap the second evoked neural response signal, and reducing the first stimulation artifact using the second signal. Denison teaches that it is known to use a second signal comprising a second stimulation artifact and a second evoked neural response signal, wherein the second stimulation artifact does not overlap the second evoked neural response signal, and reducing the first stimulation artifact using the second signal as set forth in Col 8, lines 35-46 (e.g. CTS involves sampling a noise signal during the first clock phase and sampling a sensor signal during the second clock phase. Because the sensor signal follows the same signal path as the noise signal, the noise components, e.g., kT/C noise, amplifier offset, and flicker noise, are common to both signals. Consequently, kT/C noise, as well as amplifier offset and flicker noise, can be removed from the sensor signal (which contains all, e.g. Col 2, lines 8-12 – sensor signal…may include…that undermine sensor accuracy and performance)) by cancellation) to produce a low noise sensor output signal. It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Zeng, with the second signal comprising a second stimulation artifact and a second evoked neural response signal, wherein the second stimulation artifact does not overlap the second evoked neural response signal, and reducing the first stimulation artifact using the second signal as taught by Denison, since such a modification would provide the predictable results of producing a low noise sensor output signal.
Regarding claim 10, the modified Zeng discloses wherein the first device is an external device (e.g.  Fig. 2 and [0040] external unit 205).
Regarding claim 11, the modified Zeng discloses further comprising an IPG or an ETS (e.g. [0088] N100 is a pulse generator)
Regarding claim 12, the modified Zeng discloses wherein the instructions further configure the microprocessor to determine one or more parameters of the first evoked neural response signal (e.g. [0008] The processor can be configured to monitor the detected neural response and calculate stimulation parameters to improve the neural response).
Regarding claim 13, the modified Zeng discloses wherein the instructions further configure the microprocessor to alter the one or more stimulation waveforms based on the one or more features determined from the first evoked neural response signal (e.g. [0026] adjust the stimulation parameters for improved fitting and performance).

Claims 2-3, 14, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng in view of Denison, as applied above, in further view of Single et al. (US 2015/0313487), herein referred to as Single.
Regarding claim 2, the modified Zeng discloses the claimed invention except for wherein the first channel and the second channel are different. Single teaches that it is known to use wherein the first channel and the second channel are different as set forth in Fig. 11b and [0089] (e.g. different channels, timing of respective signal features when measuring on multiple electrodes at increasing distance from the stimulus site) to provide at least one nominal feedback sense electrode and at least one nominal compensation electrode. It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Zeng, with wherein the first channel and the second channel are different as taught by Single, since such a 
Regarding claim 3, the modified Zeng discloses wherein the one or more electrodes usable for sensing of the first channel are closer to the one or more electrodes usable for stimulating than are the one or more electrodes usable for sensing of the second channel (e.g. Single - [0089]).
Regarding claim 14, the modified Zeng discloses the claimed invention except for issuing one or more stimulation waveforms to a patient's neural elements. Single teaches that it is known to use issuing one or more stimulation waveforms to a patient's neural elements as set forth in [0002] (e.g. The present invention relates to controlling the electrical conditions of tissue, for example for use in suppressing artefact to enable improved measurement of a response to a stimulus, such as measurement of a compound action potential by using one or more electrodes implanted proximal to a neural pathway) to enable improved measurement of a compound action potential in a neural pathway. It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Zeng, with issuing one or more stimulation waveforms to a patient's neural elements as taught by Single, since such a modification would provide the predictable results of enabling improved measurement of a compound action potential in a neural pathway.
Regarding claim 18, the modified Zeng discloses determining one or more parameters of the first evoked neural response signal (e.g. [0008]).
Regarding claim 19, the modified Zeng discloses altering the one or more stimulation waveforms based on the one or more features determined from the first evoked neural response signal (e.g. [0026]).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Zeng in view of Denison, as applied above, in further view of Eberle (US 8335664).
Regarding claim 6, the modified Zeng discloses the claimed invention except for aligning and scaling the second stimulation artifact with respect to the first stimulation artifact, and subtracting the aligned and scaled second stimulation artifact from the first stimulation artifact. Eberle teaches that it is known to use aligning and scaling the second stimulation artifact with respect to the first stimulation artifact, and subtracting the aligned and scaled second stimulation artifact from the first stimulation artifact as set forth in Col 7, line 58 - Col 8, line 5 (e.g. TABLE-US-00001 TABLE 1 Normalized signal power within pulse window Norm. signal power (1) Uncompensated artifact 3656.93 (2) After template subtraction 2.20 (3) After interpolation 0.36. In the example, template subtraction reduces the average artifact voltage by a factor of about 40.8. The remaining artifact peaks were localized in 3.times.3 samples of a total duration of 18 .mu.s which is less than 10% of the stimulation pulse duration) to preserve dynamic range and linearity. It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Zeng, with aligning and scaling the second stimulation artifact with respect to the first stimulation artifact, and subtracting the aligned and scaled second stimulation artifact from the first stimulation artifact as taught by Eberle, since such a modification would provide the predictable results of preserving dynamic range and linearity.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Zeng in view of Denison and Eberle, as applied above, in further view of Single (US 2016/0287182), herein referred to as Single ‘182.
Regarding claim 7, the modified Zeng discloses the claimed invention except for wherein aligning the second stimulation artifact with respect to the first stimulation artifact comprises cross- correlation. Single ‘182 teaches that it is known to use wherein aligning the stimulation artifact of the second signal with respect to the stimulation artifact of the first signal comprises cross- correlation as set forth in [0045] (e.g. method for efficiently determining an optimum time delay when a signal to artifact ratio is greater than one, at which a first or single point of the cross-correlation between the .
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Zeng in view of Denison and Eberle, as applied above, in further view of Parker et al. (US 2017/0071490), herein referred to as Parker.
Regarding claim 8, the modified Zeng discloses the claimed invention except for wherein the instructions further configure the microprocessor to determine a beginning and an end of the stimulation artifact using inverse stimulation polarity. Parker teaches that it is known to use wherein the instructions further configure the microprocessor to determine a beginning and an end of the stimulation artifact using inverse stimulation polarity as set forth in [0035] (e.g. an averaged CAP measurement may be obtained by (i) delivering a first biphasic stimulus which starts with a pulse of a first polarity and then delivers a pulse of a second polarity opposite to the first polarity, and obtaining a first measurement of a CAP evoked by the first stimulus; (ii) delivering a second biphasic stimulus which starts with a pulse of the second polarity and then delivers a pulse of the first polarity, and obtaining a second measurement of a CAP evoked by the second stimulus; and (iii) taking an average of the first measurement and the second measurement to obtain an averaged measurement. Such embodiments exploit the observation that artifact polarity usually reflects the stimulus polarity) to isolate and cancel the artifact. It would have been obvious before the effective filing date of the claimed invention to one .
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Zeng in view of Denison, as applied above, in further view of Hershey et al. (US 2017/0296823), herein referred to as Hershey.
Regarding claim 9, Zeng discloses the claimed invention except for wherein the first device is an implantable pulse generator (IPG) or an external trial stimulator (ETS). Hershey teaches that it is known to use wherein the first device is an implantable pulse generator (IPG) or an external trial stimulator (ETS) as set forth in [0037] (e.g. improved IPG 100 operable as just described is shown in FIG. 7. Although described in the context of an IPG 100, it should be realized that the invention could also be embodied in an external stimulator, such as an External Trial Stimulation) to enable multiple options for stimulating the tissue.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Zeng, with wherein the first device is an implantable pulse generator (IPG) or an external trial stimulator (ETS) as taught by Hershey, since such a modification would provide the predictable results of enabling multiple options for stimulating the tissue.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Zeng in view of Denison and Single, as applied above, in further view of Eberle.
Regarding claim 15, the modified Zeng discloses the claimed invention except for aligning and scaling the second stimulation artifact with respect to the first stimulation artifact, and subtracting the aligned and scaled second stimulation artifact from the first stimulation artifact. Eberle teaches that it is known to use aligning and scaling the second stimulation artifact with respect to the first stimulation artifact, and subtracting the aligned and scaled second stimulation artifact from the first stimulation .
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Zeng in view of Denison, Single and Eberle, as applied above, in further view of Single ‘182.
Regarding claim 16, the modified Zeng discloses the claimed invention except for wherein aligning the second stimulation artifact with respect to the first stimulation artifact comprises cross-correlation. Single ‘182 teaches that it is known to use wherein aligning the second stimulation artifact with respect to the first stimulation artifact comprises cross-correlation as set forth in [0045] and [0089]-[0090] to align the signal windows. It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Zeng, with wherein aligning the second stimulation artifact with respect to the first stimulation artifact comprises cross-correlation as taught by Single ‘182, since such a modification would provide the predictable results of aligning the signal windows.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Zeng in view of Denison and Single, as applied above, in further view of Parker.
Regarding claim 17, the modified Zeng discloses the claimed invention except for determining a beginning and an end of the first stimulation artifact using inverse stimulation polarity. Parker teaches that it is known to use determining a beginning and an end of the first stimulation artifact using inverse stimulation polarity as set forth in [0035] to isolate and cancel the artifact. It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify .
Response to Arguments
Applicant's arguments filed 02/20/21 have been fully considered but they are not persuasive. 
In view of the amended claims, Examiner directs Applicant to Denison (e.g. Col 8, lines 35-46 – CTS involves sampling a noise signal during the first clock phase and sampling a sensor signal during the second clock phase. Because the sensor signal follows the same signal path as the noise signal, the noise components, e.g., kT/C noise, amplifier offset, and flicker noise, are common to both signals. Consequently, kT/C noise, as well as amplifier offset and flicker noise, can be removed from the sensor signal (which contains all, e.g. Col 2, lines 8-12 – sensor signal…may include…that undermine sensor accuracy and performance)) by cancellation), wherein the modification is motivated so as to produce a low noise sensor output signal.
Because no further changes were made to overcome the amendment to the claims, the rejections to claims 1-3 and 6-20 remain withstanding.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE E BANIS whose telephone number is (571)270-3448.  The examiner can normally be reached on Monday-Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571)272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE E BANIS/Examiner, Art Unit 3792

/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792